PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/540,650
Filing Date: 29 Jun 2017
Appellant(s): GRAF, Eric, Edward



__________________
Jian Jiang
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/24/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/03/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Interpretation
With regard to the prior art, claim 1 encompasses:
A method of producing a shelf-stable food product comprising: 
aseptically thermally processing, comprising:
heating a mixture at a temperature in a range from 79.4 0C (1 75°F) to 162.8°C (325°F); 
the mixture comprises:  
0.001 wt% to about 3 wt% of the shelf-stable food product of a shear sensitive thickener comprising a citrus fiber, 
at least 30 wt% based on the composition as a whole, of a dairy product comprising:
a protein content of at least 2 wt.%, and 
is selected from the group consisting of pudding, yogurt, sour cream, buttermilk, and combinations thereof, 
at least partially cooling the mixture after the aseptically thermally processing of the mixture to a temperature in a range from 48.9°C (120°F) to 71.1 0C (160°F); and 
aseptically homogenizing the mixture after the at least partially cooling of the mixture, to produce the shelf-stable food product.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 11, 15, 21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Marasso (2009/0311405) in view of the combination of Alexandre, Judge (2013/0236602) and Anderson (2013/0236602).
Alexandre: WO 2010/093864: CITRUS PULP FIBER SYSTEMS AND GEL-BASED DESSERT SYSTEMS; published 8/19/2010.

Independent Claim 1
Marasso teaches methods of producing a food product (ti.). 


Aseptically thermal processing/heating prior to homogenizing
Marasso teaches a food mixture is heated for pasteurization to 105 °C (i.e. aseptically thermally processed) prior to homogenizing the food mixture (0037, 0049).
Since 105 °C converts to 221 °F, the step of aseptically thermally processing the mixture encompasses heating the mixture at a temperature in a range of from 79.4 ° C (about 175 °F) to 162.8 °C (about 325 °F), as claimed.

Food mixture
Dairy
Marasso teaches that the food mixture (at least 0037 and Ex. 1) comprises at least one dairy food component, including yogurt comprising 0.1 to 5 wt% protein (0023), which encompasses: 
wherein the dairy product is selected from the group consisting of pudding, yogurt, sour cream, buttermilk, and combinations thereof; and 
 comprises a protein content of at least 2 wt%.

Amount of dairy
Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) is open (ref. clm. 22), meaning any amount can be used, which encompasses the claim of at least 30 wt% of the shelf-stable food product, as claimed.


Claim 22 of Marasso imparts a broad embodiment that has the scope of up to at least about 89 percent of yogurt.  See MPEP 706.III which explains that when subject matter has been disclosed and has not been claimed, it has to be properly claimed to be given consideration. In this case Marasso does not claim a more limited amount of yogurt, therefore the teaching clearly provide an encompassing amount.

Thickeners
Marasso teaches that the food mixture (at least 0037 and Ex. 1) comprises thickeners (0037).
Marasso does not discuss that the thickener is at least one shear sensitive thickener, as claimed, such as citrus fiber, as disclosed.
Alexandre also teaches methods of making food products, including those with yogurt (0015) and thickeners (0057), with steps of homogenization (ab.); and further provides the use of the specifically disclosed type of thickener, citrus fiber (ab.).
Alexandre also teaches that when citrus fiber is combined with a hydrocolloid, including proteins as in Marasso’s mixture, there is a beneficial synergy between the two that improves: suspension functionality, stability of the composition made, and viscosity (0054-0055).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products with yogurt comprising protein and thickeners, as Marasso, to include the use of the specifically disclosed type, citrus fiber, as claimed, because Alexandre:

teaches that there is beneficial synergy between said fiber and protein (i.e. hydrocolloids) that improves: suspension functionality, stability of the composition made, and viscosity; and 
illustrates that the art finds it to be suitable for similar intended uses, including methods of making food products with yogurt and thickeners, which shows that it was known for such a thing to have been done (see MPEP 2144.0). 

Amount of the shear sensitive thickener comprising the citrus fiber 
The modified teaching, in Alexandre, provides that the amount of the citrus fiber in a food composition is open, meaning any amount is suitable (ref. clm. 13).
The modified teaching does not provide specificity of the amount of citrus fiber, including from about 0.001 wt% to about 3 wt% of the food made, as claimed.
Judge also teaches methods of making food products, including those with dairy products, including yoghurt (0023), comprising citrus fiber (ab.); and further provides the use of 0.01 to 5 wt% citrus fiber (ref. clm. 4), which encompasses the claim of from about 0.001 wt% to about 3 wt% of the food product.
Judge further provides that using citrus fiber provides the benefit of pleasing consumers who prefer natural food ingredients, wherein citrus fiber is a consumer-acceptable stabilizer ingredient due to its natural origins (0003).




It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food products comprising dairy and citrus fiber, as the modified teaching above, to include the citrus fiber being from about 0.001 wt% to about 3 wt% of the food product, as claimed, because Judge provides benefit of the citrus fiber being a consumer-acceptable stabilizer ingredient due to its natural origins; and illustrates that the art finds encompassing amounts of citrus fiber, as being suitable for similar intended uses, including methods of making food products comprising dairy and citrus fiber (see MPEP 2144.07), and further shows that it was known for such a thing to have been done.

Cooling the mixture after the step of thermal processing and prior to the step of homogenizing 
Marasso teaches that the thermally processed/pasteurized mixture is subsequently homogenized (0042), however, does not indicate if that the product is immediately treated or if a step of cooling occurs at the claimed time.
Marasso teaches a step of cooling (0043).
Marasso does not discuss a step of cooling between pasteurization and homogenization.
Anderson also teaches methods of making shelf-stable aseptic dairy products that are heat treated and homogenized (ab.), and further provides that after being heat treated and before being homogenized, the mixture is cooled (ab., 5, 55+). The teaching 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products of mixtures comprising dairy by using steps of pasteurization and homogenization, as the modified teaching above, to include a step of cooling between pasteurization and homogenization, as claimed, because Anderson illustrates that the art finds such a step to be suitable for similar intended uses, including methods of making food products of mixtures comprising dairy by using steps of pasteurization and homogenization, which shows that it was known for such a thing to have been done. See MPEP 2144.07.

Cooling temperature
The modified teaching, in Anderson, does not limit the temperature range of the cooling step (ab., 5, 55+) which encompasses the claimed range of 48.9°C (120°F) to 71.1 °C (160°F).
As for specificity, Anderson also teaches that after the heat treatment, the mixture is cooled so that the following homogenizing step can be performed at about 49 to 82°C, which encompasses the claimed cooling range of 48.9°C (120°F) to 71.1 °C (160°F), and provides one of skill with a reasonable expectation of success in the use of the taught temperature for the cooling step, so that the mixture is ready for the homogenization step.



It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food products of mixtures comprising dairy by using steps of pasteurization, cooling and homogenization, as the modified teaching of above, to include a cooling range of 48.9°C (120°F) to 71.1 °C (160°F), as claimed, because Anderson provides that after the heat treatment, the mixture is cooled so that the following homogenizing step can be performed at a temperature that encompasses the claimed amount and therefore and provides one of skill with a reasonable expectation of success in the use of the taught temperature for the cooling step, so that the mixture is ready for the next step of homogenization.

Aseptically homogenizing 
Marasso teaches that the thermally processed/pasteurized food mixture is subsequently homogenized in aseptic conditions (0067).

Properties/functionality
As for the product being shelf stable, it logically follows that a similar method of making a similar food product will achieve similar properties/functionality of the food, therefore the claimed property of the food being shelf stable would have been obvious.

In summary, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded , a predictable use of prior art elements according to their established functions to achieve a predictable result is prima facie obvious.  See KSR Int'l Inc. v. Teleflex Inc., 127 S Ct. 1727, 1741, 82 USPQ2d 1385, 1396 (2007).

Dependent Claims
As for claim 2, Marasso teaches that the food mixture has additional ingredients, including a vegetable product (0016).

As for claim 5, the Examiner takes Official Notice that dairy products comprising yogurt are commonly known to be fed to babies, and therefore are baby foods.

As for claim 6, the modified teaching, in Alexandre, provides that the composition is fortified with at least one of a vitamin and a mineral, which encompasses the dairy product having the same.

As for claim 8, Marasso teaches the use of additives, including: sweeteners (0025), acids (ab.), flavors (0037), emulsifiers (0036), and stabilizers (0036).

As for claim 11, Marasso teaches the thermal processing includes the use of: tube bundle heat exchangers; or scraped surface and plate heat exchangers, which illustrates the use of indirect heating method.

As for claim 15, Marasso teaches that the mixture is aseptically packaged into one or more packages after the step of aseptically homogenizing the mixture (0049).

As for claim 21, Marasso provides that the amount of yogurt milk fermentation product is open, meaning any amount is suitable (as discussed above).
The modified teaching, in Alexandre, provides an example wherein the amount of the citrus fiber in a food composition is open, meaning any amount is suitable (ref. clm. 13).
Therefore the modified teaching provides amounts of shear sensitive thickeners and dairy products, that encompass a weight ratio of the shear sensitive thickener to the dairy product of about 0.001: 1 to about 10: 1, as claimed.

The modified teaching also provides, in Judge, at least 0.01 to at most 5 wt% citrus fiber (ref. clm. 4) in a dairy products (0033-0034).
As combined with Marasso that teaching any amount of yogurt milk fermentation product is used, this embodiment also encompass a weight ratio of the shear sensitive thickener to the dairy product of about 0.001: 1 to about 10: 1, as claimed.


As for claims 24-25,  Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) is open (ref. clm. 22), meaning any amount can be used (as discussed above), which encompasses the claim of the dairy product comprising:
at least 35 wt.% of the shelf-stable food product, as in claim 24; and
at least 40 wt.% of the shelf-stable food product, as in claim 25.

Claim 5 is also rejected under 35 U.S.C. 103 as being unpatentable over Marasso (2009/0311405) in view of the combination of Alexandre, Judge (2013/0236602) and Anderson (2013/0236602), as applied to claims 1-2, 5-6, 8, 11, 14-15, 21 and 24-25 above, further in view of Loader (4,413,017).
Although it was not written in words, one of skill in the art would have the common knowledge that babies eat food mixtures with yogurt.
In the alternative, Loader also teaches methods of making food mixtures with fiber and acidified milk products (ti. and 3, 35+), wherein the acidified milk products include yogurt (ab.), and the fiber includes citrus fiber (3, 49+).
Loader further teaches that such foods are of the type of baby foods (3, 49+) .
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making food mixtures with citrus fiber and yogurt, as the modified teaching above, to include that they are baby food, as claimed, because Loader illustrates that the art finds baby foods to be suitable for similar intended uses, including methods of making food mixtures with citrus fiber and yogurt (see MPEP .

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Marasso (2009/0311405) in view of the combination of Alexandre, Judge (2013/0236602) and Anderson (2013/0236602), as applied to claims 1-2, 5-6, 8, 11, 15, 21 and 24-25 above, further in view of Aquino. 
Aquino: WO 2005/039316; published 5/06/2005.

As for claim 13, Marasso does not discuss that the fats remain in a liquid form after cooling.
Aquino also teaches methods of making food products with dairy and citrus fiber (Field of Invention and Ex. 1); and further imparts that the mixture is at least partially cooled to a temperature such that fats in the composition as a whole, at least by way of including the dairy component, by teaching that an emulsion as a whole comprises oil that is liquid at ambient temperature (1st para of Detailed Description), and food made with said emulsion is refrigerated and/or frozen, whereby when such food products are thawed to room temperature or heated (see the Line Starting (LS): “It is particularly noted that when the edible emulsion comprising…”)
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify the method of making food products comprising dairy, like yogurt, that are pasteurized and homogenized, as the modified teaching of Marasso, to include that the fats in the food are in a liquid state after being cooled, as claimed, because Aquino illustrates that the art finds such a step to be suitable for similar intended uses, 

As for claim 14, the modified teaching, in Aquino, provides cooling by refrigeration or freezing which are thawed to room temperature, which illustrates cooling by indirect cooling, as claimed.


(2) Response to Argument
Determination of Obviousness under 35 U.S.C. §103
It is asserted, that The Federal Circuit held that the legal determination of an obviousness rejection under 35 U.S.C. §103 is: whether the claimed invention as a whole would have been obvious to a person of ordinary skill in the art at the time the invention was made...The foundational facts for the prima facie case of obviousness are: (1) the scope and content of the prior art; (2) the difference between the prior art and the claimed invention; and (3) the level of ordinary skill in the art... Moreover, objective indicia such as commercial success and long felt need are relevant to the determination of obviousness...Thus, each obviousness determination rests on its own facts. In re Mayne, 41 U.S.P.Q. 2d 1451, 1453 (Fed. Cir. 1997).
In making this determination, the Examiner has the initial burden of proving a prima facie case of obviousness. In re Rijckaert, 28 U.S.P.Q. 2d 1955, 1956 (Fed. Cir. 1993). This burden may only be overcome “by showing some objective teaching in the 
The Examiner must provide explicit reasons why the claimed invention is obvious in view of the prior art. The Supreme Court has emphasized that when formulating a rejection under 35 U.S.C. § 103(a) based upon a combination of prior art elements it remains necessary to identify the reason why a person of ordinary skill in the art would have combined the prior art elements in the manner claimed. KSR v. Teleflex, 550 U.S. 398 (2007).
In response, all grounds for obviousness provided in the rejection of record set forth:
1. Determining the scope and contents of the prior art;
2. Ascertaining the differences between the prior art and the claims at issue; 
3. Resolving the level of ordinary skill in the pertinent art; and 
4. Considering reasoning for why the objective evidence present in the reference provided indicates obviousness.
For example, see the Thickeners section above, which notes:
The primary teaching teaches…
The primary teaching does not discuss…
The secondary teaching provides what is not discussed by the primary teaching.

Therefore, this argument is not persuasive.

Hindsight
It is asserted, that moreover, as the Federal Circuit explained, “the mere fact that the prior art may be modified in the manner suggested by the Examiner does not make the modification obvious unless the prior art suggested the desirability of the modification.” Jn re Fritch, 972 F.2d 1260, 1266 (Fed. Cir. 1992). Furthermore, “[o]ne cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art” to recreate the claimed invention. /n re Fine, 837 F.2d 1071, 1075 (Fed. Cir. 1988).
In response, in the examination of this case, only what was known in the art at the time of filing was taken into consideration and the pending Disclosure was not solely relied on for examination, therefore the reconstruction was proper.

The Invention
It is asserted, that as detailed in the specification, the presently claimed invention provides a method of producing a smooth, shelf-stable aseptically processed food product that addresses texture defects in food products in the prior art caused by protein denaturation and coagulation during aseptic thermal processing.
In response, in para. 0016 of the pending Specification, it is noted that: “Turning now to the presently disclosed and/or claimed inventive concept(s), certain embodiments thereof are directed to a method of producing a smooth, shelf-stable aseptically processed food product that addresses texture defects in food products in the prior art caused by protein denaturation and coagulation during aseptic thermal processing.”

Type of composition
It is asserted, that in the Final Office Action, the Examiner rejected Claims 1, 2, 6, 8, 11, 15 and 21 under 35 U.S.C. § 103 as unpatentable over U.S. Patent App. Pub. No. 2009/0311405 to Marasso (“Marasso”) in view of International Pub. No. 2010/093864 to Alexandre et al. (‘Alexandre’), U.S. Patent App. Pub. No. 2013/0236602 to Judge (“Judge”) and U.S. Patent App. Pub. No. 2013/0236602 to Anderson (“Anderson’).”
Appellant respectfully submits that the cited references alone or in combination fail to render obvious independent Claim 1. 
For example, these references alone or in combination do not teach or suggest aseptically thermally processing a mixture comprising a shear sensitive thickener comprising a citrus fiber, the mixture further comprising a dairy product that is at least 30 wt.% of the shelf-stable food product, as required by independent Claim 1.
In this regard, the primary reference Marasso is entirely directed to a liquid sorbet containing an ethyl alcohol and a vegetable fat, and the liquid sorbet can optionally include additional fat such as yogurt in an amount of “5% to 25% by weight in the product.”
In response, claim 1 is toward a method of making a shelf stable food product, wherein the temperature of the shelf is open having any temperature, therefore the Marasso reference, teaching a frozen confection, is appropriately applied as a showing of a shelf stable food product, as claimed.

Amount of yogurt
It is asserted, that the Examiner alleged that Marasso teaches “any amount [of yogurt] can be used, to the contrary, Marasso contains no such teaching. 
Marasso teaches the yogurt is used in an amount of 5 to 25 % by wt in the product.
The Examiner asserted that “Marasso provides a general teaching of the amount of the least one dairy food component used, a milk fermentation product (e. g. yogurt) is open (ref. elm. 22).”° However, the mere presence of a food ingredient in a claim of the cited reference that recites “comprising” does not somehow mean “any amount can be used.” Instead, cited references must be considered in their entirety, i.e., as a whole.° The skilled artisan reading Marasso as a whole would readily understand the mere presence of yogurt in a claimed embodiment does not somehow mean any amount of yogurt can be used in its food product.
Further in this regard, Examples 1 and 2 of Marasso both disclose a product in which 16.0 wt% of the product is yogurt.’ Moreover, Marasso does not contain any disclosures whatsoever that would have motivated the skilled artisan to increase the amount of yogurt disclosed therein (i.e., 16.0 wt%). The skilled person without hindsight would not have had a reasonable expectation of success if they would have somehow 
In response to Appellant’s arguments, the Examiner alleged that “Claim 22 of Marasso imparts a broad embodiment that has the scope of up to at least about 89 percent of yogurt,” and “Ti]n this case Marasso does not claim a more limited amount of yogurt, therefore the teaching clearly provide an encompassing amount.’”
However, Claim 22 of Marasso entirely reads: 22. An ice-cream confectionery product, in the form of an emulsion which is liquid at ambient temperature and can be stored at ambient temperature in the liquid state when packaged in sterile packages, having a microcrystalline structure after being frozen in static conditions without the incorporation of gas, comprising food fats, milk derivatives, sweeteners, emulsion stabilizing additives, flavourings, water and any necessary emulsifiers, characterized in that:
it comprises milk fermentation products, containing milk proteins; it comprises a fruit component chosen from juice, concentrate, puree and freeze-dried fruit,
it has a food fat content not exceeding 8% by weight; it comprises an ethyl alcohol content of 0.5% to 3% volume/weight; and it has an acid pH in the range from 2.5 to 5.5.
Thus, contrary to the Examiner’s allegation, Claim 22 of Marasso does not disclose “any embodiment that has the scope of up to at least about 89 percent of yogurt.”
          In response, common fermented foods include yogurt, which is well known by those of skill in the art, and cited by Marasso at paragraph 0023, as cited. 
Marasso does not teach yogurt is used in an amount of 5 to 25 % by wt in the product, Marasso teaches the yogurt is typically used in such a proportion (0018).

Marasso’s claim 22 shows an embodiment that encompasses the claim of at least 30 wt% of the shelf-stable food product. Then independent claim 22 requires the confectionery product comprises only two ingredients in specific amounts: 1) up to 8 wt% of a food fat; and 2) 0.5% to 3% volume/weight of an ethyl alcohol content.  The reference includes milk fermentation products, containing milk proteins (i.e. yogurt), wherein the amount is not limited.  
Even if it is not found reasonable that the reference does not reach up to at least 89 wt% of yogurt, as the scope of Marasso’s claim 22 presents, the amount provided by Marasso is not limited and therefore the teaching reaches at least to 30 wt% yogurt, as claimed.  This is because when a component that is taught without an explicit limit the amount is open to any reasonable amount, and reaching up to 30 wt% yogurt is certainly reasonable in light of Marasso as a whole.
Further, although the secondary reference of Alexandre is not relied on to show it was known to use a dairy product that is at least 30 wt.% of the shelf-stable food product, the teaching as cited, in para. 0015, does provide the use of yogurt; and further provides amounts from more than 10% up to 99% of water miscible liquids, including yogurt (0037).  This also provides a teaching that encompasses the claimed amounts of yogurt. Alexandre is properly made obvious for other reasons, the rejection of record and its grounds for obviousness would not have to be modified for this teaching to be given weight.
Therefore, in view of the rejection provided, one of skill in the art would have the understanding that the amount of yogurt taught by Marasso is not limiting and reaches at least to the claimed amount; and the modified rejection, in Alexandre, also provides encompassing amounts of yogurt.  

Hindsight of the amount of yogurt
It is further asserted, that Examples 1-2, of Marasso, both disclose a product in which 16.0 wt% of the product is yogurt. Therefore, the skilled person without hindsight would not have had a reasonable expectation of success if they would have somehow attempted to increase the yogurt content above the amounts disclosed by Marasso. 
In response, Examples 1-2, of Marasso, are merely singular embodiments that do not represent the teaching as a whole, further in this case examination only considered what was known in the art in view of the claims, therefore the reconstruction provided is proper.

Amount of yogurt provided by secondary references 
It is asserted, that the secondary references Alexandre, Judge and Anderson alone or in combination do not remedy the deficiency of the primary reference Marasso regarding the recited dairy product that is at least 30 wt.% of the shelf-stable food product. 

These references alone or in combination do not disclose or suggest aseptically thermally processing a mixture comprising a shear sensitive thickener comprising a citrus fiber, the mixture further comprising a dairy product that is at least 30 wt.% of the shelf-stable food product, as required by independent Claim 1. Further, these references alone or in combination do not provide any reason whatsoever that would have motivated the skilled artisan to increase the amount of yogurt disclosed in Marasso (i.e., 16.0 wt%) to somehow arrive at the present claims.
In response, although Alexandre is not relied on to show it was known to use a dairy product that is at least 30 wt.% of the shelf-stable food product, the teaching as cited, in para. 0015 the reference does provide the use of yogurt; and further provides amounts from more than 10% up to 99% of water miscible liquids, including yogurt (0037), which also encompasses the claimed ingredients.  Since Alexandre is properly made obvious for other reasons, the rejection of record and its grounds for obviousness would not have to be modified for this teaching to be given weight.

Hindsight 
It is asserted, that the skilled artisan without hindsight would not have modified the liquid sorbet containing an ethyl alcohol and a vegetable fat of Marasso to have 
In this regard, the rationale to support a conclusion that a claim would have been obvious is that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and whether there would have been a reasonable expectation of success in doing so.
Therefore, the skilled artisan would not have combined the cited references to arrive at a method comprising: (i) aseptically thermally processing a mixture comprising a shear sensitive thickener comprising a citrus fiber, the mixture further comprising a dairy product that is at least 30 wt.% of the shelf-stable food product; (1i) at least partially cooling the mixture after the aseptically thermally processing of the mixture; and (iii) aseptically homogenizing the mixture after the at least partially cooling of the mixture.
In response, Appellant does not specifically point out what is lacking in the combination of Marasso in view of the combination of Alexandre, Judge, and Anderson, therefore this argument is not persuasive. 
As for appellant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of 

MPEP 706(III)
1) It is asserted, that the Examiner cited MPEP 7O06(III) to allegedly “explain that when subject matter has been disclosed and has not been claimed, it has to be properly claimed to be given consideration.”'’ Appellant respectfully disagrees with the Examiner’s position. 
MPEP 706(III) entirely reads: TI. PATENTABLE SUBJECT MATTER DISCLOSED BUT NOT CLAIMED  If the examiner is satisfied after the search has been completed that patentable subject matter has been disclosed and the record indicates that the applicant intends to claim such subject matter, he or she may note in the Office action that certain aspects or features of the patentable invention have not been claimed and that if properly claimed such claims may be given favorable consideration. (emphasis added) 
Thus, MPEP 706(III) in fact addresses examination of pending applications which have patentable subject matter disclosed but not claimed, and this rule is completely unrelated to characterization of prior art. As such, MPEP 706(IID) does not support the Examiner’s excessively broad characterization of Marasso.
For at least the reasons discussed above, independent Claim 1 and Claims 2, 6, 8, 11, 15 and 21 dependent therefrom are novel, nonobvious, and distinguishable from the cited references. Accordingly, the obviousness rejection of Claims 1, 2, 6, 8, 11, 15 and 21 over Marasso in view of Alexandre, Judge and Anderson should be reversed.
In response, even if the reasoning applied based on MPEP 706.III is removed for the rejection of record, other grounds for obviousness, discussed above, are proper, because, as discussed above, Marasso encompasses the claim of at least 30 wt% yogurt in the shelf-stable food product, as does Alexandre.

2) It is asserted, that further secondary references applied in the rejection of record do not cure the primary teaching, for reasons as discussed above.
In response, the examiner does not agree based on reasons discussed above.

3) It is asserted, that Claim 24 recites that the dairy product is at least 35 wt.% of the shelf-stable food product. When reading Marasso as a whole, one of skill in the art  would not readily understand the mere presence of yogurt in a claimed embodiment does not somehow mean any amount of yogurt can be used in its food product, for the reasons as discussed above. Therefore this amount is not taught.
In response, one of skill in the art of reading patent claims would have the understanding that a component with no claimed amount is open to the remaining amount therein, which in this case amounts to at least 35 wt%, as claimed, and discussed in detail above.  Therefore this argument is not persuasive.






For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        
Conferees:
/EMILY M LE/Supervisory Patent Examiner, Art Unit 1793 

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                            
                                                                                                                                                                                                   
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.